Citation Nr: 1448865	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-31 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for migraine headaches.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for numbness, tingling, and weakness of the left arm and hand.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for memory loss/confusion.  

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD) to include delusional mental disorder.  

5.  Entitlement to service connection for PTSD.   




REPRESENTATION

Appellant represented by:	Peter J. Strand, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Appellant had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from February 1987 to July 1992, including a period of ACDUTRA from June 1, 1991 to June 15, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which declined to reopen the Appellant's claims for service connection for migraine headaches; numbness, tingling, and weakness of the left arm and hand; and memory loss/confusion; and reopened the Appellant's claim for service connection for PTSD but denied the claim on the merits.  

In July 2013, the Appellant testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Appellant's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the July 2013 hearing transcript is potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Appellant's case.  Any future consideration of this Appellant's case should also take into consideration the existence of this electronic record.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue(s) of whether new and material evidence has been submitted to reopen the claims of service connection for migraine headaches; numbness, tingling, and weakness of the left arm and hand; and memory loss/confusion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The February 2010 rating decision that denied service connection for PTSD was not timely appealed and is final.  

2.  Some of the evidence received since the February 2010 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  

3.  The evidence of record is at least in equipoise as to whether the Appellant's PTSD was caused by a personal assault that occurred during his active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

2.  Resolving all reasonable doubt in the Appellant's favor, PTSD was incurred during a period of ACDUTRA.  38 U.S.C.A. §§ 101(21) & (24), 1131, 1112, 1113, 11137, 5107(b) (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for PTSD was originally denied by a rating decision in February 2007.  Although the Appellant filed a timely notice of disagreement with the February 2007 rating decision, and a statement of the case was issued, he did not perfect his appeal.  Therefore, the rating decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  The Appellant filed a request to reopen his claim for service connection for PTSD in November 2009.  The RO declined to reopen his claim in a February 2010 rating decision.  The Appellant did not file a timely notice of disagreement, nor did he submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  In the February 2010 decision, the RO denied the claim because the Appellant did not have a confirmed diagnosis of PTSD.     

In March 2011, the Appellant filed his request to reopen the claim for service connection for PTSD.  In the May 2011 rating decision on appeal, the RO reopened the Appellant's claim but denied it on the merits.        

The evidence received subsequent to the February 2010 rating decision includes, in relevant part, private medical records dated from September 1998 to September 2011, VA examinations dated in May 2011 and August 2012, an April 2012 private medical opinion, Social Security Administration records, a July 2012 lay statement, a July 2013 video conference hearing transcript, and the Appellant's statements.  

As pertinent here, an April 2012 private medical opinion from the Appellant's treating psychologist shows that the Appellant has a confirmed Axis I diagnosis of PTSD.  The private psychologist also opined that the probability was high that the Appellant's PTSD was due to the in-service incident where the Appellant's sergeant slammed his head and body to the floor and kicked him repeatedly in the head.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the April 2012 private opinion constitutes evidence suggesting that the Appellant has a confirmed PTSD diagnosis that is due to his period of service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for PTSD.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may be established for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2014).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101(21), (22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2014).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2014).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2014). 

As the Appellant is alleging that a physical injury occurred during his periods of service, including his periods of ACDUTRA and INACDUTRA, and not a disease, the distinction between whether the Appellant had ACDUTRA or INACDUTRA is not crucial in this case because the regulations provide for service connection for injuries incurred during either type of duty training.  See 38 U.S.C.A. §§ 101(21), (22), (24) (West 2002); 38 C.F.R. §§ 3.6(a), (c)(1) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2014).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

Because the Appellant is alleging a personal assault, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must be considered.  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred.  

Examples of behavior changes that might indicate a stressor include (but are not limited to): visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or under-eating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c(7) (a)-(o).  Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  This approach has been codified at 38 C.F.R. § 3.304(f)(5) (2014).  See also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998). 

In the present case, the Board finds that the Appellant has a current diagnosis of PTSD.  The May 2011 and August 2012 VA examiner did not find that the Appellant had PTSD.  In an April 2012 medical report, however, a private psychologist specifically determined that the Appellant met each of the diagnostic criteria for PTSD and supported his findings by citing psychiatric symptoms that the Appellant had experienced.  Thus, there is competent and credible medical evidence in favor and against the material issue of whether the Appellant has PTSD.  The Board resolves reasonable doubt in favor of the Appellant and finds that he has a current diagnosis of PTSD.         

The Board also finds that the evidence shows that the Appellant had in-service evidence of a stressor.  The Appellant contends that his PTSD is due to an in-service assault by his sergeant that occurred on June 12, 1991 during a period of ACDUTRA.  A Statement of Medical Examination and Duty Status Service in the Appellant's service personnel records documents that on June 12, 1991, the Appellant was beat up by his sergeant.  The Appellant was noted to have been sleeping in his bunk on administrative down time when his sergeant came in and hit him to get him up to go to mess.  An argument was reported to have ensued, with the sergeant pulling the Appellant off his bunk and kicking him several times in the ribs and head.  The Appellant indicated that he had been hit and kicked on the left side of his head, his chest, and his left arm.  The incident report revealed that the Appellant had been present for duty and that he had been on ACDUTRA from June 1, 1991 to June 15, 1991.  The injury was noted as having occurred in the line of duty.  Service treatment records show that on June 12, 1991, the Appellant was diagnosed with a contusion of the ribs and back, and he was noted to have been tender on the left side of his head.  Accordingly, the Board finds that the Appellant's cited stressor of an assault is corroborated.   

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence is at least in equipoise that the Appellant's current PTSD is attributable to his in-service assault.  

On VA examination in May 2011, after review of the claims file and examination of the Appellant, the examiner diagnosed the Appellant with polysubstance dependence, conduct disorder, antisocial behavior, cognitive disorder not otherwise specified, and psychosis not otherwise specified.  He stated that the Appellant had proven to be an unreliable historian during the evaluation.  He indicated that there were significant discrepancies in the Appellant's accounts during the examination and what was documented in the service treatment records and private medical records.  The Appellant was noted to be significantly evasive to probing questions and did not volunteer to disclose specific information, especially pertinent to his history of head injuries.  Although the Appellant repeatedly stated that his whole life was due to what happened to him during service when his sergeant beat him and that since then, he "went downhill," he did not help clarify or describe the nature and consequences.  The examiner found that the Appellant was vague, minimizing, contradictory, over-endorsing of specific symptoms that he wanted to discuss, pervasively hesitant, indifferent, avoidant, evasive, suspicious, disorganized, somewhat intimidating, and uncooperative.  He was noted to require a high level of guidance and direction and needed more concrete directions, as well as more close-ended questions.  

Regarding the in-service assault, the Appellant reported that he had lost consciousness and that he was hospitalized for an unknown duration of time.  He also maintained that his head had been swollen, he had a contusion to the brain, and he was confused and delirious for almost a year.  However, the examiner stated that the service treatment records did not support the Appellant's contention, as they presented a rather benign incident with negative skull x-ray, conservative treatment, and discharge on the same day with no known sequelae.  The service treatment records did not indicate any psychiatric diagnosis or treatments, and there was no history that suggested the presence of criterion A or ancillary symptoms of PTSD.  The examiner also found that the private medical records did not support the Appellant's contention, as there were no documented persuasive signs and symptoms to suggest the presence of PTSD other than an ambiguous mention of bad dreams from the past.  On clinical diagnostic interview and mental status examination, the examiner determined that the Appellant did not meet criterion A for PTSD.  The examiner concluded that there were no persuasive clinical findings that supported PTSD due to personal assault in the military.  The examiner stated that the Appellant's history was prominent for three notable events, namely, a serious blunt head injury of 1985 prior to service, an alleged physical assault during service in 1991, and an unclear motor vehicle accident in 2001 after service.  The examiner reported that of these three incidents, the 1985 serious blunt head injury predominated, and there was persuasive evidence of traumatic brain injury secondary to this event, but the Appellant's baseline neuropsychiatric symptoms and functions since then were unknown.  Further, the examiner found that it was uncertain how much of the Appellant's complaints were due to his 1985 traumatic brain injury and its sequelae or due to an unclear motor vehicle accident in 2001 and its sequelae or due to polysubstance dependency-induced cognitive syndrome.  He indicated that he was unable to determine whether the psychiatric and functional impairments were primary, substance-induced, or due to general medical condition.                 

In a September 2011 letter, one of the Appellant's private treating providers reviewed the service treatment records and private medical records that the Appellant submitted to her.  She noted a documented head injury due to blunt trauma that occurred in March 1985 where the Appellant sustained a right temporo-occipital skull fracture with concussion.  She also noted the June 1991 assault by the Appellant's sergeant in which he was kicked in the ribs and head and diagnosed with rib and back contusions.  The private provider opined that the documented in-service assault certainly "could have precipitated [the Appellant's] PTSD, as he attributes."    

In an April 2012 letter, the Appellant's private treating psychologist reviewed the Appellant's service treatment records, May 2011 VA examination, and private treatment records, and interviewed the Appellant.  He specifically determined that the Appellant met each of the diagnostic criteria for a confirmed Axis I diagnosis of PTSD and supported his findings by citing psychiatric symptoms that the Appellant had experienced.  He noted that the Appellant had been attacked on June 12, 1991 while at a military installation and that the attack had been perpetrated by a noncommissioned officer who had been the Appellant's superior.  The private psychologist opined that the probability was high that the Veteran's current PTSD was due to the in-service incident where the Appellant's sergeant slammed his head and body to the floor and kicked him repeatedly in the head.  He explained that an attack of this nature was per se sufficient to cause PTSD because in an instant, the Appellant was plunged into intense fear and helplessness while knowing that he faced serious injury and threat to his physical integrity.  The psychologist concluded that it was his professional opinion that the Appellant's diagnosis of PTSD was due to his time in the military.    

In August 2012, the Appellant underwent another VA examination with the same examiner who conducted the May 2011 VA examination with medical opinion.  The examiner again noted the Appellant's mild traumatic brain injury in March 1985 and found that there was no evidence of chronic neuro-cognitive-psychiatric residual due to the direct effects of the noted traumatic brain injury, nor was there any evidence of related aggravation during service.  The examiner also noted the Appellant's 2001 head injury where he hit his head onto the windshield during a motor vehicle accident.  He stated that while the Appellant's service treatment records did show that he had been physically assaulted on June 12, 1991, they did not show persuasive findings of any traumatic brain injury or PTSD from the incident.  He reported that post-service medical records showed various ambiguous signs and symptoms that pointed in the direction of almost all major psychiatric disorders, but that these diagnoses predominantly occurred in the context of pervasive severe substance dependency with multiple chemicals, crimes, and legal problems.  The examiner found that the April 2012 private psychologist's diagnosis of PTSD had not been clearly explained by any reasonable and meaningful information such as the onset, nature, course, time scale and associated symptoms, or significant precipitants, and that such impressions from the past remained clinically ambiguous at this point.  The examiner also asserted that these diagnostic labels emerged from the Appellant's self-reports, which he found to be unreliable.  He found that the Appellant's symptoms and dysfunctions were better explained by and attributable to his polysubstance dependence.  The examiner diagnosed the Appellant with dementia at least as likely as not due to the cumulative effects of polysubstance dependence, traumatic brain injury in March 1985, and head injury during a 2001 motor vehicle accident; polysubstance dependence; conduct disorder; and antisocial behavior.  He found that the Appellant's symptoms were primarily due to his polysubstance abuse and determined that the Veteran did not meet the DSM-IV criteria for PTSD.  He concluded that at this time, there was no psychiatric disorder that was attributable to the Appellant's service.  

In July 2013, the Appellant testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that the Appellant's condition made his memory on any given day particularly negative and that if he happened to make a statement that was objectively incorrect, he was doing the best he could.     

Regarding the September 2011 private medical opinion finding that the Appellant's in-service assault "could have precipitated" his PTSD, this opinion is speculative, and therefore, it is afforded little, if any, probative weight.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).     

The Board notes that essentially, the May 2011 and August 2012 VA examiner based his negative findings on the Appellant being an unreliable historian while the April 2012 private psychologist found the Appellant to be a credible historian.  The May 2011 and August 2012 VA examiner also based his opinion, in part, on the fact that the service treatment records did not document any persuasive findings of traumatic brain injury or PTSD from the in-service assault.  However, whether the Appellant incurred an in-service traumatic brain injury is irrelevant, given that his claim is based on the overall in-service assault itself and not an injury to specified body parts.  Moreover, the lack of findings of PTSD in the service treatment records is not pertinent, as the Appellant's in-service assault has already been corroborated as a stressor.  Finally, the Board finds that both the April 2012 private psychologist and the May 2011 and August 2012 VA examiner provided equally plausible rationales for their medical opinions.  The VA examiner explained that the Appellant did not have any psychiatric disorders due to service because his mental disorders were primarily due to polysubstance dependence and pre-service and post-service head injuries.  The private psychologist, on the other hand, determined that the Appellant's PTSD was due to service because an attack of the nature that he had experienced in service was per se sufficient to cause PTSD, given that the Appellant had been plunged into intense fear and helplessness while knowing that he faced serious injury and threat to his physical integrity.   

In reviewing the totality of the evidence, the Board determines that with the resolution of all reasonable doubt in the Appellant's favor, service connection for PTSD is warranted.  In this context, the Appellant's contention that his PTSD was caused by a personal assault in service is both supported and opposed by his extensive medical record.  In such cases, where the evidentiary record is evenly balanced, the benefit of the doubt must be resolved in favor of the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board concludes that the Appellant's PTSD was caused by a personal assault that occurred in service.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD have been met.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Appellant's specific contention is that he suffers chronic mental disability from an in-service stressful event.  The Board acknowledges that the Appellant has received treatment for various psychiatric disorders, including bipolar disorder, psychotic disorder, mental illness secondary to organic brain disease, paranoid schizophrenia, schizoaffective disorder, and depressive disorder.  However, the chronic mental disability resulting from the in-service stressful event has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  

Entitlement to service connection for PTSD is granted.  


REMAND

The Veteran contends that he has migraine headaches; numbness, tingling, and weakness of the left arm and hand; and memory loss/confusion that are residuals of an assault that occurred on June 12, 1991 during a period of ACDUTRA.  Specifically, the Veteran reports that his sergeant slammed his head and body to the floor and kicked him repeatedly in the head.  

The Veteran has achieved veteran's status by virtue of the Board's award of service connection for PTSD due to a personal assault sustained during a period of ACDUTRA.  In addition to PTSD, the Veteran claims other disabilities are due to the same in-service personal assault.  A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Private medical records dated in March 1985 show that the Veteran received treatment for right occipital skull fracture after he was struck on the back of the head with an unknown object and had loss of consciousness for about 5 minutes.  He was found to have a frontal laceration and right occipital laceration, but neurological examination and a CT scan of the head were normal.  A December 1986 service entrance examination noted that the Veteran had incurred a head injury in 1985 that had required hospitalization for 5 days, but the examiner determined there had been no known sequelae and did not diagnose any actual disorders.  

A Statement of Medical Examination and Duty Status Service in the Veteran's service personnel records documents that on June 12, 1991, the Veteran was beat up by his sergeant.  Service treatment records show that on June 12, 1991, the Veteran was diagnosed with a contusion of the ribs and back, and he was noted to have been tender on the left side of his head.  Neurological examination was normal.    

The post-service medical evidence of record shows that in a May 1998 VA treatment report, the Veteran complained of daily headaches and memory deficit following his head injury.  The physician found that the Veteran had a history of a head injury with an essentially negative neurological examination, and that the only residuals were daily headaches.  An October 2007 private medical report reveals that the Veteran had experienced 2 head injuries in the past.  The Veteran stated that he had injured his head in 1994 in the military when he got pushed off his bunk and hit his head.  He also reported a motor vehicle accident in 2001 in which the impact had caused him to hit his head on the windshield.  He indicated that he had lost consciousness during both incidents, but that most of his headache symptoms came from his military accident.  He maintained that he kept having continuous symptoms of chronic headaches.  The Veteran complained of headaches down his neck and numbness and tingling down the lateral sides of both hands.  Neurological examination revealed abnormal reflex, heel to shin test, tandem gait, and Babinski reflex on the left side.  It was otherwise within normal limits.  The Veteran was diagnosed with brain injury not elsewhere classified.        

In July 2013, the Veteran testified before the Board at a video conference hearing that he had continuously experienced headaches; numbness, tingling, and weakness of the left arm and hand; and memory loss/confusion since the June 12, 1991 assault.  

Given the evidence outlined above, the Board will afford the Veteran a VA examination with medical opinion concerning whether the Veteran's migraine headaches; numbness, tingling, and weakness of the left arm and hand; and memory loss/confusion clearly and unmistakably pre-existed service and clearly and unmistakably were not aggravated beyond the natural progress of the disorders during service.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for migraine headaches; numbness, tingling, and weakness of the left arm and hand; and memory loss/confusion.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has migraine headaches, numbness, tingling, and weakness of the left arm and hand, and memory loss/confusion disabilities that are due to service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

(a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered the period of service from June 1, 1991 to June 15, 1991 with pre-existing (i) migraine headaches, (ii) numbness, tingling, and weakness of the left arm and hand, and (iii) memory loss/confusion disabilities?

(b) If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing (i) migraine headaches, (ii) numbness, tingling, and weakness of the left arm and hand, and (iii) memory loss/confusion disabilities WERE NOT aggravated beyond the natural progress of the disorders by his period of service from June 1, 1991 to June 15, 1991?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  The examiner should consider and discuss the June 12, 1991 personal assault.

(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter his period of service from June 1, 1991 to June 15, 1991 with pre-existing (i) migraine headaches, (ii) numbness, tingling, and weakness of the left arm and hand, and (iii) memory loss/confusion disabilities, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current (i) migraine headaches, (ii) numbness, tingling, and weakness of the left arm and hand, and (iii) memory loss/confusion disabilities are etiologically related to any incident during service?  The examiner should consider and discuss the June 12, 1991 personal assault.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should explain the medical basis for the conclusions reached.  

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


